Loring, J.
1. The purpose of the clause requiring notice to be given to the company at its home office in Boston, within two weeks of the commencement of the disability, is manifest. It was to enable the company at the proper time to make the necessary investigations to determine the merits of the claim, and if in its judgment it was not a meritorious one, to prepare for its defense. Having this purpose in mind, there can be no doubt of the true construction of the clause. The clause means that notice shall be received by the company at Boston within the two weeks. Notice to a person, particularly notice to a person at a specified place, is not given until it reaches the person named at the place specified.
This certificate, in requiring notice to be given, stands on all fours with the employers’ liability act, R. L. c. 106, § 75, and the highway act, R. L. c. 51, § 20. It has been assumed, and in our opinion rightly assumed, that notices under those statutes must be received within the time there limited to make out a compliance with those acts. Shea v. New York, New Haven, & Hartford Railroad, 173 Mass. 177. McCarthy v. Dedham, 188 Mass. 204. See also in this connection Cheswell v. Fraternal Accident Association, 199 Mass. 267. United States Mutual Accident Association v. Mueller, 151 Ill. 254. Crown Point Iron Co. v. Ætna Ins. Co. 127 N. Y. 608. The wording of the policy before the court in Manufacturers & Merchants’ Ins. Co. v. Zeit*476inger, 168 Ill. 286, relied on by the plaintiff, is not the same as that of the clause here in question. If the wording of that policy ought to be taken to be tantamount to the wording in this certificate, We are of opinion that the decision is not in accord with the weight of reason or authority and should not be followed.
2. In our opinion there was no evidence warranting a finding that the defendant had waived its right to have notice given it within the two weeks.
It is to be noted that this is not a case where the plaintiff has been induced to forego doing something which he might have done had he not been lulled into a false belief that nothing more was necessary. It is not like the case of a defect of form in a notice where the time for giving notice has not expired. See Cook v. North British & Mercantile Ins. Co. 181 Mass. 101, 103, 104. In the case at bar (as in Cook v. North British & Mercantile Ins. Co.) the objection to the notice was that it was not given within the prescribed time. That defect could not be cured by further action on the part of the plaintiff. But even in that class of cases there may be action on the part of the company which amounts to a waiver. See for example Moore v. Wildey Casualty Co. 176 Mass. 418.
We are of opinion, however, that there was nothing in the case at bar which warranted a finding that the failure to give notice within the time specified had been waived by the defendant company. All that the company did was to forward to the plaintiff a blank which in terms stated that “ the furnishing of these forms must not be construed as the admission of any claim.” The plaintiff relies on the case of Peabody v. Fraternal Accident Association, 89 Maine, 96. The policy there in question was like the certificate now before us. But the acts which were held to constitute a waiver were quite different. There the company not only sent a blank for a preliminary proof, containing a clause similar to that in the case at bar, but in addition sent a blank for a final proof which contained no such clause •„ and made through its agents a bodily examination of the plaintiff. The facts of that case are like Moore v. Wildey Casualty Co. 176 Mass. 418, and the decision was in terms ultimately made on that ground. There is a statement in the opinion in that case that sending the blank for the preliminary proof with the special *477clause “ was strong evidence of waiver.” But we are ■ of opinion that it is not evidence which warranted a finding of waiver. We have examined all the cases cited by the plaintiff. The cases of Hohn v. Interstate Casualty Co. 115 Mich. 79, Hibernia Ins. Co. v. O’Connor, 29 Mich. 241, Burlington Ins. Co, v. Lowery, 61 Ark. 108, and Badger v. Glens Falls Ins. Co. 49 Wis. 889, come within the same class as Moore v. Wildey Casualty Co. and Peabody v. Fraternal Accident Association. The other cases relied upon by him do not need special notice, except the case of Meech v. National Accident Society, 50 App. Div. (N. Y.) 144. That is the only decision which has come to our notice on the point now before us. It supports the conclusion at which we have arrived.
By the terms of the report the entry must be

Judgment for the defendant.